DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 11/12/2021 which amended claims 1-4, 7, 8, and 15 and added new claims 17-19. Claims 1-9, 12-15 and 17-19 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-9, 12-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claims 1 and 15, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious wherein an angle of the first element output beam exiting the first laser element remains static after exiting the first laser element until exiting the laser array, wherein an angle of the additional laser output beam exiting the additional laser element remains static after exiting the additional laser element until exiting the laser array.
These limitations in combination with the other limitations of claims 1 and 15 renders the claim non-obvious over the prior art of record.
Regarding Claim 17, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious wherein an angle of the first element output beam exiting the first laser element remains static after exiting the first laser element without passing through optical elements, lenses, or mirrors before exiting the laser array, wherein an angle of the additional laser output beam exiting the additional laser element remains static after exiting the additional laser element without passing through optical elements, lenses, or mirrors before exiting the laser array.
These limitations in combination with the other limitations of claim 17 renders the claim non-obvious over the prior art of record.

Bass et al (US 2007/0297750) teaches a laser array (Figure 3; Pixelated Display 300) for projecting an image (see Paragraph [0037]), comprising: a first laser element (Figure 3; Leftmost Arrangement of Light Sources 310-312) comprising a plurality of laser sources (Figure 3; Light Sources 310-312) and forming a single pixel (Figure 3; Pixel 301) in the laser array (see Figure 3),
wherein a parameter of each laser source (Figure 3; Light Sources 310-312) of the plurality of laser sources (Figure 3; Light Sources 310-312) can be adjusted to manipulate the first element output beam (see Paragraph [0037]),
at least one additional laser element (Figure 3; wherein the additional laser element is the combination of light sources 310-312 to the right of the leftmost combination of light sources 310-312) comprising a plurality of laser sources (Figure 3; Light Sources 310-312) and forming an additional single pixel (Figure 3; Pixel 301) in the laser array (see Figure 3),

wherein a parameter of each laser source of the plurality of laser sources (Figure 3; Light Sources 310-312) can be adjusted to manipulate the additional laser element output beam (see Paragraph [0037]).
With regards to claims 1 and 15, Bass does not teach, suggest, disclose or render obvious the plurality of laser source of the first laser element are combined to form a collinear first element output beam, wherein an angle of the first element output beam exiting the first laser element remains static after exiting the first laser element until exiting the laser array, wherein the plurality of laser sources of the at least one additional laser element are combined to form a collinear additional laser output beam, wherein an angle of the additional laser output beam exiting the additional laser element remains static after exiting the additional laser element until exiting the laser array.
With regards to claim 17, Bass does not teach, suggest, disclose or render obvious the plurality of laser sources of the first laser element are combined to form a collinear first element output beam, wherein an angle of the first element output beam exiting the first laser element remains static after exiting the first laser element without passing through optical elements, lenses, or mirrors before exiting the laser array, wherein the plurality of laser source of the at least one additional laser element are 
Furthermore, due to the fact that the invention of Bass relies upon the beams exiting light sources 310-312 to irradiate corresponding regions 315-317, one of ordinary skill in the art would not be motivated to modify the invention of Bass to satisfy the above mentioned claim limitations requiring collinearity of the respective beams. That is, the collinear nature of the beams would prevent the beam emitted from light source 310 from reaching region 315, the beam emitted from light source 311 from reaching region 316 and the beam emitted from light source 312 from reaching region 317, thereby rendering the invention inoperable for its intended use/purpose.

Hatagi (US 2013/0076800) discloses a laser array (Figure 9; RGB Light Source 101 and RGB Light Source 102) for projecting an image, comprising:
a first laser element (Figure 9; RGB Light Source 101) comprising a plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205),
wherein the plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205) of the first laser element (Figure 9; RGB Light Source 101) are combined to form a collinear first element output beam (see Figure 2; wherein the beams emitted from each laser source are made into a collinear output beam),
wherein a parameter of each laser source of the plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205) can be adjusted to manipulate the first 
at least one additional laser element (Figure 9; RGB Light Source 102) comprising a plurality of laser sources (Paragraph [0050]; Figure 2; Laser Light Sources 201, 203 and 205; wherein it is disclosed that RGB light source 102 has the identical configuration to the RGB light source 101),
wherein the plurality of laser sources (Paragraph [0050]; Figure 2; Laser Light Sources 201, 203 and 205; wherein it is disclosed that RGB light source 102 has the identical configuration to the RGB light source 101) are combined to form a collinear additional laser output beam (see Figure 2; wherein the beams emitted from each laser source are made into a collinear output beam) positioned at a distance from the first laser element (Figure 9; RGB Light Source 101) to form a pattern of laser elements (see Figures 2 and 9),
wherein a parameter of each laser source of the plurality of laser sources (Figure 2; Laser Light Sources 201, 203 and 205) can be adjusted to manipulate the additional laser element output beam (see Paragraph [0097]; wherein it is disclosed that in accordance with luminance values of individual RGB signals, the laser light source driving circuit 604 supplies operating currents for light emission to the laser light sources 201, 203, and 205),
a control interface (Figure 6; Laser Light Source Driving Circuit 604),

wherein the parameter of each laser source of the plurality of laser sources is addressable through the control interface (see Paragraph [0097]; wherein it is disclosed that the laser light source driving circuit 604 individually addresses the intensity of each laser source 201, 203 and 205) to individually modulate each pixel in the laser array (see Paragraph [0097]; wherein it is disclosed that in accordance with luminance values of individual RGB signals, the laser light source driving circuit 604 supplies operating currents for light emission to the laser light sources 201, 203, and 205 corresponding in the scanning projection apparatus 100. Consequently, the laser light sources 201, 203, and 205 emit light beams having intensities according to luminance values of the RGB signals, respectively, in synchronization with display timing);
wherein each of the first element output beam and the additional laser element output beam are separate beams (see Figure 9; wherein the output beam emitting from RGB light source 101 is separate from the output beam emitting from RGB light source 102) exiting the laser array parallel to each other (see Figures 4, 8 and 9-11; wherein the first element output beam and the additional laser element output beam are emitted from light sources 101 and 102 such that they are parallel to each other).
With regards to claims 1 and 15, Hatagi does not expressly disclose that the plurality of laser sources of the first laser element form a pixel in the laser array, wherein 
With regards to claim 17, Hatagi does not expressly disclose that the plurality of laser sources of the first laser element are combined to form a collinear first element output beam, wherein an angle of the first element output beam exiting the first laser element remains static after exiting the first laser element without passing through optical elements, lenses, or mirrors before exiting the laser array, wherein the plurality of laser source of the at least one additional laser element are combined to form a collinear additional laser output beam, wherein an angle of the additional laser output beam exiting the additional laser element remains static after exiting the additional laser element without passing through optical elements, lenses, or mirrors before exiting the laser array.
Specifically, in light of the arguments presented by the applicant, the examiner agrees that in the invention of Hatagi, pixels corresponding to an image are not produced until after the beams emitted from the first and second light sources 101 and 102 are at least reflected by scan mirror 105. Therefore, Hatagi cannot reasonably be relied upon as teaching that an angle of the first element output beam exiting the first laser element remains static after exiting the first laser element until exiting the laser 
The dependent claims 2-9, 12-14 and 18-19 are likewise allowable by virtue of their dependency upon allowable independent claims 1, 15 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882